 1   Seyfarth Shaw LLP
     Jonathan L. Brophy (SBN 245223)
 2   jbrophy@seyfarth.com
     2029 Century Park East, Suite 3500
 3   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 4   Facsimile: (310) 201-5219
 5   SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
 6   trusche@seyfarth.com
     Christopher Im (SBN 312838)
 7   cim@seyfarth.com
     601 South Figueroa Street, Suite 3300
 8   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 9   Facsimile: (213) 270-9601
10   Attorneys for Defendants
     ROHR, INC., HAMILTON SUNDSTRAND and
11   UNITED TECHNOLOGY CORPORATION
12

13                                  UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15

16   NATHANIEL MORGAN, an individual,               Case No. 2:19-at-350
     and on behalf of others similarly situated,
17                                                  (Solano Superior Court Case No.
                       Plaintiff,                   FCS052589)
18
              v.                                    DECLARATION OF JACQUELINE
19                                                  MARTIN IN SUPPORT OF
     ROHR, INC., a corporation; HAMILTON            DEFENDANTS’ NOTICE OF
20   SUNDSTRAND, a corporation, d/b/a               REMOVAL TO FEDERAL COURT
     COLLINS AEROSPACE; UNITED
21   TECHNOLOGY CORPORATION, a                      Date Action Filed:     March 27, 2019
     corporation; and DOES 1 through 50,
22   inclusive,
23                     Defendants.
24

25

26

27

28


                   DECLARATION OF JACQUELINE MARTIN IN SUPPORT OF REMOVAL
     56402987v.3
 1                             DECLARATION OF JACQUELINE MARTIN
 2            I, Jacqueline Martin, declare and state:
 3            1.     I have personal knowledge of the facts contained in this declaration, and if
 4   called as a witness, I would testify to each of the facts contained herein.
 5            2.     I am currently a Senior Manager, Entity Management for Collins Aerospace.
 6   In this capacity, I am familiar with the corporate citizenship, business structure, and
 7   operations for each of the Defendants: Rohr, Inc., Hamilton Sundstrand Corporation, and
 8   United Technologies Corporation. I also regularly have access to and have reviewed
 9   Rohr, Inc.’s and Hamilton Sundstrand Corporation’s certificates of incorporation, which
10   are maintained in the ordinary course of business under my direction and control. I also
11   regularly have access to and have reviewed United Technologies Corporation’s certificate
12   of incorporation, which is available on United Technologies Corporation’s website.
13            3.     Hamilton Sundstrand Corporation is a Delaware corporation with its
14   principal place of business located in Charlotte, North Carolina.
15            4.     I hereby state the following as to the relevant time period, from 2015 up to
16   the current date: (a) Hamilton Sundstrand Corporation is not and has never been
17   incorporated in California; (b) Hamilton Sundstrand Corporation has not and has never
18   maintained its principal place of business in California.
19            5.     United Technologies Corporation is a Delaware corporation with its
20   principal place of business located in Farmington, Connecticut.
21

22

23

24

25

26

27

28


                   DECLARATION OF JACQUELINE MARTIN IN SUPPORT OF REMOVAL
     56402987v.3
 1            6.     I hereby state the following as to the relevant time period, from 2015 up to
 2   the current date: (a) United Technologies Corporation is not and has never been
 3   incorporated in California; (b) United Technologies Corporation has not and has never
 4   maintained its principal place of business in California.
 5

 6            I declare under penalty of perjury that the foregoing is true and correct.
 7            Executed this 3rd day of May 2019, at Windsor Locks, Connecticut.
 8

 9
10                                                      Jacqueline Martin
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
                   DECLARATION OF JACQUELINE MARTIN IN SUPPORT OF REMOVAL
     56402987v.3
